Citation Nr: 0318984	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-13 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with radicular symptoms, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left ankle sprain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This appeal arises from a November 1993 rating action that 
denied a rating in excess of 20 percent for low back strain 
with radicular symptoms, and increased the rating of the 
residuals of a left ankle sprain from 10 percent to 20 
percent; the veteran appeals the 20 percent rating as 
inadequate.  A Notice a Disagreement was received in January 
1994, and a Statement of the Case (SOC) was issued in 
February 1994.  A Substantive Appeal was received 
subsequently in February 1994.  In March 1994, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in July 1994.  In February 1995, the 
veteran testified at another hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  

By rating action of August 1998, the RO confirmed and 
continued the denials of ratings in excess of 20 percent each 
for the veteran's low back and left ankle disabilities.  A 
"SOC" was issued in February 1999.  In July 1999, the 
veteran requested a Board of Veterans Appeals (Board) hearing 
in Washington, D.C.  A SSOC was issued in May 2002, wherein 
the RO continued the denials of ratings in excess of 20 
percent each for low back and left ankle disabilities.  In 
September 2002, the veteran's representative notified the 
Board of the veteran's pending request for a Board hearing in 
Washington, D.C.  By letter subsequently in September 2002, 
the Board notified the veteran and his representative of a 
Board hearing that had been scheduled for him in Washington, 
D.C. for a date in December.  Prior to the hearing, the 
veteran's representative notified the Board in December 2002 
that the veteran had cancelled his Board hearing request.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 
Fed. Reg. 54345-54349, August 22, 2002.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  

In this case, the Board finds that new VA neurologic and 
orthopedic examinations with findings responsive to both the 
former and revised applicable rating criteria for IVDS is now 
required for equitable adjudication of the claim for an 
increased rating for a low back disability.  The veteran is 
hereby advised that failure to report for any such scheduled 
examinations, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examinations, the RO must obtain and associate with 
the claims file copies of any notification(s) of those 
examinations sent to him by the VA Medical Center (VAMC) at 
which the examinations are to take place.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VAMC in Durham, North Carolina.  An 
Administrative Law Judge of the Social Security 
Administration (SSA) also found the veteran entitled to a 
period of disability and to disability insurance benefits by 
decision of August 1994.  Thus, the RO must obtain and 
associate with the claims file all pertinent outstanding 
medical records from the VAMC and underlying the SSA 
decision, as well as undertake efforts to obtain all 
pertinent outstanding medical records any source(s) 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the Durham 
VAMC furnish copies of all records of 
medical treatment and evaluation of the 
veteran's low back and left ankle from 
June 2001 to the present time.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the SSA 
furnish copies of all medical records 
underlying its August 1994 decision 
granting the veteran disability benefits.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in        38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological; and orthopedic 
examinations to determine the degree of 
severity of his low back strain with 
radicular symptoms, and an orthopedic 
examination to determine the degree of 
severity of his residuals of a left ankle 
sprain.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with hi/her examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and the examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurologic 
symptoms associated with the veteran's 
low back - to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
and left ankle (expressed in degrees, 
with standard ranges provided for 
comparison purposes). With respect to the 
left ankle, he should specifically state 
whether there is ankylosis, with the 
ankle fixed (a) in plantar flexion at an 
angle between 30 and 40 degrees, or of 
more than 40 degrees, or (b) in 
dorsiflexion at an angle between 0 and 10 
degrees, or of more than 10 degrees.  
He/she should also state whether there is 
left ankle ankylosis with abduction, 
adduction, inversion, or eversion 
deformity.  He/she should also render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back and left ankle.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  He/she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
low back and left ankle; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low back 
and left ankle. 

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions as 
to (a) whether, over the last 12 months, 
the veteran experienced  "incapacitating 
episodes" due to disc disease having a 
total duration of: at least 4 weeks but 
less than 6 weeks; or, at least 6 weeks 
(an "incapacitating episode" being a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a 
physician.); and (b) whether the severity 
of the veteran's disc disease is more 
appropriately assessed as "severe," 
with intermittent relief; or 
"pronounced," with little intermittent 
relief.  If the examiner determines that 
the disability increased during the 
pendency of the claim, he/she should also 
provide the approximate date of any 
increase in severity.  

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination(s) sent to him.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
ratings in excess of 20 percent each for 
low back strain with radicular symptoms, 
and residuals of a left ankle sprain in 
light of all pertinent evidence and legal 
authority (to include the provisions of 
38 C.F.R. § 3.655, as appropriate).  In 
adjudicating the claim for an increased 
rating for low back strain, the RO should 
consider the former and revised criteria 
under DC 5293.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation and 
discussion of all additional legal 
authority considered-to specifically 
include the revised applicable rating 
criteria for IVDS under DC 5293-and 
clear reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


